By the Court.

Defendant makes the same assignments of error as in State v. Peterson, ante, p. 143, with the additional one that the name of the licensee of the place specified in the indictment, where it appears that the defendant was engaged in selling liquors at the *230date in question, as disclosed by tbe records of the comptroller, was not that of the defendant. His name, it appears, was Bernt' Sannerud, while the name entered was Bert Samrud. A clerical error of that kind might easily occur. But the resemblance was sufficiently clear, both in spelling and in sound, to warrant the reception of the evidence, in connection with the identification of the place and the defendant as the occupant. The evidence was properly received; and, in the absence of any countervailing proof, the verdict was warranted.
Judgment affirmed.